                                                                                         FILED
                                                                                  u.s. ri~¥~~~1oi~ceE.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                                 * FEB 2 7 2019 *
-------------------------------------------------------------x                   BROOKLYN OFFICE
ENTELA MACUKA and VASIL MACUKA,

                  Plaintiffs,                                        OPINION AND ORDER

     v.                                                              18 Civ. 3820 (NG)(JO)

LE CRUSET OF AMERICA, INC. and
WILLIAMS-SONOMA, INC.,

                 Defendants.
-------------------------------------------------------------x
GERSHON, United States District Judge:

          Plaintiffs Entela Macuka and Vasil Macuka filed this action on July 2, 2018 against

defendants Le Creuset of America, Inc. ("Le Creuset") and Williams-Sonoma, Inc. ("Williams-
                                                                 o

Sonoma"). The complaint alleges a variety of claims resulting from plaintiffs' purchase of six

items of Le Creuset cookware, at least some of which were purchased at Williams-Sonoma.

According to plaintiffs, the cookware was defective in that it contained "blemishes and/or

discoloration[ ... ] in the form of rust and/or nickel," (Complaint, Dkt. No. 1, at~ 31), and plaintiffs

fear these defects may "cause dangerous side effects and injuries due to exposure to corrosive rust

and/or nickel deposits." (Plaintiffs Memorandum in Support of Motion, Dkt. No. 21, at 2). On

September 27, 2018, defendant Williams-Sonoma, Inc. filed a pre-motion conference letter in

anticipation of a motion to dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(2) and 12(b)(6)

based on an alleged lack of personal jurisdiction and failure to state a claim. At the subsequent

pre-motion conference on November 15, 2018, I sua sponte ordered plaintiffs to show cause how

this court has subject matter jurisdiction based on my concerns that the allegations in the complaint

do not appear to satisfy the amount in controversy requirement for diversity jurisdiction.

(Transcript of November 15, 2018 Pre-Motion Conference at 20:2-4).
                                   FACTUAL BACKGROUND

       Plaintiffs allege that they purchased a Le Creuset 9 ½ Quart Signature Cast-Iron Matte

Oval Dutch Oven from Williams-Sonoma in or about May 2016. (Compl. at 1 26). Over a year

later, in or about July 2017, plaintiffs noticed some discoloration, which they believed to be

deterioration in the form of rust and/or nickel.      (Compl. at   11   30-31).   As a result of this

observation, plaintiffs stopped using the cookware. (Compl. at 1 32). Seven months later, in or

about February 2018, plaintiffs purchased a Le Creuset 7 ¼ Quart Signature Cast-Iron Matte

Round Dutch Oven from Williams-Sonoma. (Compl. at           1 33).   According to plaintiffs, before

using this cookware, they noticed similar discoloration in the form of "blotches of brownish stain."

(Compl. at   1 36).   Based on these observations, plaintiffs never attempted to use the cookware.

(Compl. at 1 38). The following month, plaintiffs purchased a Le Creuset 3 Quart Casserole with

Lid, a Le Creuset 1.75 Quart Saucepan with Lid, a Le Creuset 2 Quart Heart saucepan with Lid,

and a Le Creuset 1.25 Quart Saucepan with Lid. (Compl. at          1 39).   Plaintiffs claim that they

noticed the same "blotches of brownish stain" on the new items of cookware upon removing them

from the box, and therefore never used any of them. (Compl. at 1141, 43). Plaintiffs do not allege

that they attempted to return any items to either Le Creuset or Williams-Sonoma. (11/15/18 Tr. at

4:2-12).

       The complaint asserts claims of negligence, strict products liability, breach of contract,

breach of express warranty, breach of implied warranty of merchantability, unjust enrichment, and

a violation of the New York State Deceptive Acts Law, Gen. Bus. Law§ 349. (Compl. at 1147-

92). Plaintiffs claim that they "had been preparing, cooking and eating food that was infused with

rust from the corroded cookware," but do not allege any specific physical injuries that resulted

from doing so. (Compl. at 144). Instead, plaintiffs' damages consist of "pain and suffering, and



                                                  2
mental anguish, severe distress, and [that they were] compelled to expend diverse sums of money."

(Compl. at 1154, 63, 68, 72, 79, 91). The complaint seeks judgment on each claim "in an amount,

not less than $75,000.00[.]" (Compl. at Wherefore Clause, p. 17).

       At the pre-motion conference on November 15, 2018, I allowed plaintiffs to make a proffer

as to what they would add to the complaint, if permitted to amend it. (11/15/18 Tr. at 14:10-11).

Plaintiffs stated that they would add that they relied on advertising material from the Williams-

Sonoma website that they accessed in New York and that they purchased the Le Creuset products

in a Williams-Sonoma store in New York. (11/15/18 Tr. at 14:12-15:5). Counsel for plaintiffs

further expanded on their monetary damages at the conference by stating that "medical bills are

going to be, a few thousand dollars they've spent so far," (11/15/18 Tr. at 7: 12-20), and that they

would seek the costs associated with replacing the allegedly defective cookware and the cost of

eating out at restaurants for a family of four. (11/15/18 Tr. at 4:24-5:3, Plaintiffs Memorandum

in Support of Motion, Dkt. No. 21, at 3; Plaintiffs Reply Memorandum, Dkt. No. 24, at 3-4).

Finally, if permitted to amend their complaint, plaintiffs on reply state that they would include a

claim for medical monitoring. (Reply, Dkt. No. 24, at 3). I accept the factual proffers made by

counsel at the pre-motion conference in support of subject matter jurisdiction. I will also consider

the proffer in plaintiffs' reply brief that, if permitted to amend the complaint, they would add a

claim for medical monitoring.

                            SUBJECT MATTER JURISDICTION

       "[F]ailure of subject matter jurisdiction is not waivable and may be raised at any time by a

party or by the court sua sponte. If subject matter jurisdiction is lacking, the action must be

dismissed." Lyndonville Sav. Bank & Trust Co. v. Lussier, 211 F.3d 697, 700-01 (2d Cir. 2000)

(citations omitted). Plaintiffs conceded at the pre-motion conference that despite alleging that



                                                 3
jurisdiction was proper under 28 U .S.C. § 1331 in the Complaint, there is no "federal question" in

this matter. (11/15/18 Tr. at 3:7-11). Thus, plaintiffs invoke the court's jurisdiction based solely

on diversity of citizenship. (11/15/18 Tr. at 3:10-16). Under 28 U.S.C. § 1332(a), for federal

jurisdiction to exist based on diversity of citizenship, the amount in controversy must exceed

$75,000. As the party invoking the jurisdiction of this court, plaintiffs have "the burden of proving

that it appears to a 'reasonable probability' that the claim is in excess of the statutory jurisdictional

amount." Tongkook Am., Inc. v. Shipton Sportswear Co., 14 F.3d 781, 784 (2d Cir. 1994). The

burden is "hardly onerous," because "[the Second Circuit] recognize[s] 'a rebuttable presumption

that the face of the complaint is a good faith representation of the actual amount in

controversy."' Scherer v. Equitable Life Assurance Soc y of US., 34 7 F.3d 394, 397 (2d Cir. 2003)

(quoting Walde-Meske/ v. Vocational Instruction Project Cmty. Servs., Inc., 166 F.3d 59, 63 (2d

Cir. 1999)).

        Where, as here, the face of the complaint alleges an amount in controversy in excess of

$75,000, in order to rebut the presumption, "[i]t must appear to a legal certainty that the claim is

really for less than the jurisdictional amount to justify dismissal." St. Paul Mercury Jndem. Co. v.

Red Cab Co., 303 U.S. 283, 289 (1938). If "under applicable law, the damages claimed are not

recoverable, or when the damages claimed, even though recoverable, cannot as a matter of law

exceed [the jurisdictional amount]," dismissal for lack of jurisdiction is proper. Deutsch v. Hewes

St. Realty Corp., 359 F.2d 96, 100 (2d Cir. 1966) (internal citations omitted). In assessing the

amount in controversy, "a plaintiff is permitted to aggregate claims in order to satisfy the amount

in controversy requirement." Walde-Meske/ v. Voe. Inst. Pro}. Comm. Serv., 166 F.3d 59, 62 (2d

Cir. 1999).




                                                   4
                                  CALCULATION OF DAMAGES

          I address below whether the specific claims for damages sought by plaintiffs are

recoverable, and if so, in what amounts.

    I.       Physical Injuries

          Plaintiffs do not allege any specific physical injuries as a result of the allegedly defective

cookware. When asked whether medical testing identified any evidence of injury caused by the

cookware, plaintiffs conceded that "the blood work hasn't revealed anything." (11/15/18 Tr. at

5:4-7). While, as discussed below, plaintiffs separately seek medical monitoring in this action

based on a fear that they may later develop a physical injury, the amount in controversy is

established on the date the complaint is filed and "is not reevaluated based on post-filing events."

Hall v. EarthLink Network, Inc., 396 F.3d 500, 507 (2d Cir. 2005). As of the date of the filing of

the complaint, plaintiffs have alleged no physical damages for which they could be compensated.

    II.      Medical Bills

          Though plaintiffs do not allege that they were physically injured, they do allege that they

incurred medical bills as a result of the allegedly defective cookware. Plaintiffs assert that they

spent thousands of dollars on medical tests and treatment in the form of "seeing doctors, including

to treat the mental distress symptoms, that plaintiffs have been dealing with." (Reply, Dkt. No.

24, at 3; 11/15/18 Tr. at 4:24-5:3). Assuming for the purposes of determining the amount in

controversy that plaintiffs would be entitled to recover these costs, counsel for plaintiffs at the pre-

motion conference stated that "medical bills are going to be, a few thousand dollars they've spent

so far." (11/15/18 Tr. at at 7:12-20). Though plaintiffs do not quantify what they mean by "a

few," I interpret it, generously, to mean $5,000.




                                                    5
    III.      Medical Monitoring

           On reply, plaintiffs state that, if given the opportunity to amend their Complaint, they

would add a claim for medical monitoring. (Reply, Dkt. No. 24, at 3). Any amendment to allege

an independent claim for medical monitoring would be futile; and plaintiffs could not recover any

damages related to medical monitoring in relation to any other claim they have pied.

           In 2013, the New York State Court of Appeals concluded that policy considerations

"militate against a judicially-created independent cause of action for medical monitoring."

Caronia v. Philip Morris USA, Inc., 22 N.Y.3d 439, 452 (N.Y. 2013). Accordingly, I find that

plaintiffs could not amend the complaint to allege a new stand-alone claim for medical monitoring

under New York law, as such an amendment would be futile.

           Even liberally reading plaintiffs' position to seek medical monitoring as consequential

damages related to the tort claims already alleged in the Complaint, such damages would not be

recoverable.     "In order to recover 'medical monitoring costs following exposure to a toxic

substance... , a plaintiff must establish both that he or she was in fact exposed to the disease-

causing agent and that there is a 'rational basis' for his or her fear of contracting the disease ....

This 'rational basis' has been construed to mean the clinically demonstrable presence of [the toxic

substance] in the plaintiffs body, or some indication of [toxin]-induced disease, i.e., some physical

manifestation of [toxic] contamination." Allen v. Gen. Elec. Co., 32 A.D.3d 1163, 1165 (4th Dep't

2006) (alteration in original) (quotingAbusio v. Consolidated Edison Co. ofN. Y, 238 A.D.2d 454,

454-55 (2d Dep't 1997), Iv. denied90 N.Y.2d 806 (N.Y. 1997)). Plaintiffs do not allege that there

is either a clinically demonstrable presence of any toxic substance in their bodies, or that there has

been a finding of any indication of a toxin-induced disease. On the contrary, they acknowledged

the absence of such evidence on the date the complaint was filed.



                                                  6
   IV.       Defective Cookware

          Plaintiffs allege that they are entitled to recover the costs not only of the initial defective

cookware, but the costs of an additional five pieces of Le Creuset cookware that were later

purchased and never used. Plaintiffs do not allege that they ever attempted to return any defective

cookware to Le Creuset or to Williams-Sonoma and have provided no information regarding the

price of the purchased cookware. Defendant Le Creuset represented in opposition that all six

pieces of cookware cost no more than $5,000, (Defendant Le Creuset's Memorandum in

Opposition, Dkt. No. 22, at 4), which plaintiffs do not challenge on reply. Crediting that

representation, and assuming plaintiffs are able to recover for all six pieces of cookware purchased,

I find that they would be able to recover no more than $5,000.

   V.        Gen. Bus. Law § 349

          In addition to their common law claims, plaintiffs sue under New York's General Business

Law, which contains a provision declaring deceptive commercial acts and practices to be unlawful.

According to the statute, the maximum monetary recovery for treble actual damages is $1,000, and

it is only available following a judicial finding that the defendant willfully or knowingly violated

the statute. N. Y. Gen. Bus. Law § 349(h). Assuming each plaintiff could recover the maximum

amount permitted under this section against each defendant, plaintiffs' recovery would be at most

$4,000.

   VI.       Attorney's Fees

          Plaintiffs' Complaint also seeks costs, expenses, and reasonable attorney's fees. (Comp 1.

at Wherefore Clause, P. 17). In New York, it is well settled that legal fees are not recoverable

unless provided under the terms of a contract or authorized by statute. US. Underwriters Ins. Co.

v. City Club Hotel, LLC, 3 N.Y.3d 592 (N.Y. 2004). Plaintiffs do not allege that any contract



                                                    7
between them and defendants provided for the provision of attorney's fees to the prevailing party.

As to the common law claims based on New York State law, attorney's fees therefore cannot be

included in a calculation of the amount in controversy. Plaintiffs' seventh claim, under N.Y. Gen.

Bus. Law § 349, however, explicitly contemplates an award of attorney's fees.            The statute

provides that "[t]he court may award reasonable attorney's fees to a prevailing plaintiff." N.Y.

Gen. Bus. Law§ 349(h). However, because the award of attorney's fees under N.Y. Gen. Bus.

Law § 349 is discretionary, and not mandated by statute or contract, "the fee award may not be

considered in determining whether a plaintiffs claim exceeds the jurisdictional minimum." In re

Ciprojloxacin Hydrochloride Antitrust Litig., 166 F. Supp. 2d 740, 756 (E.D.N.Y. 2001); accord

Trapanollo v. Aetna Life Ins. Co., 1996 WL 417519, at *9-10 (S.D.N.Y. July 25, 1996); Colon v.

Rent-A-Center, Inc., 13 F.Supp.2d 553, 561 (S.D.N.Y. 1998). I therefore will not consider

attorney's fees in calculating the amount in controversy.

   VII.    Eating Out at Restaurants

       Plaintiffs allege that as a result of discovering the discoloration in the Le Creuset cookware,

they have been forced to eat out at restaurants. They seek damages in the form of reimbursement

for the difference in cost between eating at home and eating out. (Plaintiffs Memorandum in

Support of Motion, Dkt. No. 21, at 3, Tr. 4:20-5 :3). I find that there is no causal connection

between six pieces of defective cookware and a need for plaintiffs' family to eat out at restaurants.

Plaintiffs would not be able to recover for such damages as they do not "result[] directly from and

as a natural consequence of the wrongful act according to common experience and in the usual

course of events." Steitz v. Gifford, 280 N.Y. 15, 20 (N.Y. 1939). Put bluntly, there is simply no

connection between a defective piece of cookware and the claimed need to eat in restaurants.




                                                  8
Obviously, they could have eaten at home using non-defective cookware from another

manufacturer.

    VIII. Emotional Damages

        Plaintiffs allege emotional damages in the form of"pain and suffering, and mental anguish,

severe distress" as a result of the allegations in the Complaint. (Compl. at ,r,r 54, 63, 68, 72, 79,

91 ). When pressed for specific information regarding damages at the pre-motion conference,

counsel elaborated only that "their relationship has deteriorated" and that there is "some value" to

"the damages that also they have incurred to their relationship with their children and their ability

to function as a normal family unit[.]" (11/15/18 Tr. at 5:10-16). The complaint does not allege

that plaintiffs sought any medical treatment for their emotional damages. At the pre-motion

conference, in response to questioning about damages, plaintiffs stated that they were able to reach

the jurisdictional threshold with "the expenses they have incurred by seeing doctors, medical tests

to trace whether or not -- check for elements of nickel in their blood." (11/15/18 Tr. at 4:24-5 :2).

On reply, plaintiffs now assert that with that specific, direct quote, plaintiffs proferred "that they

have been seeing doctors, including to treat the mental distress symptoms, that plaintiffs have been

dealing with." (Reply, Dkt. No. 24, at 3) (emphasis added). Plaintiffs further claim the medical

bills totaled "a few thousand dollars." (11/15/18 Tr. at 7:12-14).

       As discussed above, plaintiffs' sustainable damages for medical treatment, deceptive

practices, and replacement of the cookware are limited to no more than $14,000. Here, there is an

admitted lack of physical injury at the time the complaint was filed, an admission that medical

tests do not show the presence of any toxic substances, and only a modest sum expended for mental

health treatment--only some part of the "few thousand dollars" spent on medical bills in total. I




                                                  9
therefore find that an award of more than $61,000 in pain and suffering would not be reasonable

or sustainable.

                                         CONCLUSION

       Based on these circumstances, it is clear to a legal certainty that damages claimed by

plaintiffs are either not recoverable, or to the extent recoverable, cannot as a matter of law exceed

$75,000. Therefore, the instant complaint does not provide a basis for jurisdiction pursuant to 28

U.S.C. § 1332.

       The case is dismissed without prejudice for lack of subject matter jurisdiction.



                                                               /s/   Nina Gershon
                                                              NINA GERSHON
                                                              United States District Judge
Dated: February 25, 2019
       Brooklyn, 1"ew York




                                                 10
